Filed 12/17/15 P. v. Meza CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----



THE PEOPLE,                                                                                  C078830

                   Plaintiff and Respondent,                                  (Super. Ct. No. CR F 13-3769)

         v.

JOSE MEZA,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment. We provide
the following brief description of the facts and procedural history of the case. (See
People v. Kelly (2006) 40 Cal. 4th 106, 110, 123-124.)
                                                  BACKGROUND
         Marcus Goodrum and James Watson were drinking beer with several other people
at an apartment in West Sacramento. Another group of friends, including defendant,



                                                             1
were also drinking at the same apartment. One of the people in the apartment, “Shaq,”
got in a fight with Goodrum. Watson tried to intervene and “Shaq” started beating
Watson. Watson’s jaw and nasal bone were each fractured in several places. Witnesses
at the scene identified defendant as the primary assailant. Defendant acknowledged he
went by the nickname “Shaq,” admitted the apartment was his, and admitted he was there
at the time of the fight. Defendant and at least one other person at the apartment were
identified as validated gang members in the Broderick Boys, a set of the Norteños.
Defendant’s apartment was located in recognized territory of the Broderick Boys street
gang.1
         Defendant pleaded no contest to assault by means of force likely to produce great
bodily injury (Pen. Code, § 245, subd. (a)(4) -- count 1)2 and participation in a criminal
street gang (§186.22, subd. (a) -- count 4), and admitted an enhancement allegation that
he had personally inflicted great bodily injury on a person (§ 12022.7, subd. (a)). The
trial court granted the People’s motion to dismiss the remaining charges and allegations.
Defendant waived a presentence probation report. The trial court reserved jurisdiction on
the issue of direct victim restitution. The trial court did not award defendant presentence
custody credits, but asked “the clerk to request a presentence [sic] report for [defendant],
which will have a full credit calculation.” The trial court then proceeded to sentence
defendant, in accordance with the plea, to four years on the assault conviction, three years
consecutive on the enhancement allegation, and eight months consecutive (one-third the
midterm) on the participation in a criminal street gang, for an aggregate term of seven
years eight months in state prison. The trial court ordered defendant to pay a $300
restitution fine (§ 1202.4, subd. (b)), a $30 collection fee (§ 1202.4, subd. (l)), a $300


1      The substantive facts are taken from the preliminary hearing, which served as the
stipulated factual basis for the plea.
2        Undesignated statutory references are to the Penal Code.

                                              2
parole revocation fine suspended unless parole is revoked (§ 1202.45), an $80 court
operations fee (§ 1465.8), and a $60 criminal assessment fee (Gov. Code, § 70373). The
trial court denied defendant’s request for a certificate of probable cause.
       On July 6, 2015, defendant’s appellate counsel sent a Fares3 letter to the trial
court, requesting the abstract of judgment be amended to reflect the 354 days of
presentence custody credits indicated in the postsentence probation report. The trial court
filed an amended abstract of judgment properly reflecting those credits on July 24, 2015.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal. 3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant.
       We noted the abstract of judgment incorrectly reflects the amounts imposed for the
court operations fee (§ 1465.8) and the criminal assessment fee (Gov. Code, § 70373).
These fees are required and the trial court correctly imposed the fees for each conviction.
The abstract of judgment reflects only a $40 court operations fee and a $30 criminal
assessment fee, the amount for a single conviction. Defendant sustained two convictions.
Thus, the amounts should be $80 and $60, respectively. In addition, neither the abstract
of judgment nor the minute order reflect the $30 collection fee (§ 1202.4, subd. (l)) orally
imposed. “An abstract of judgment is not the judgment of conviction; it does not control
if different from the trial court’s oral judgment and may not add to or modify the
judgment it purports to digest or summarize. [Citation.]” (People v. Mitchell (2001)




3      People v. Fares (1993) 16 Cal. App. 4th 954.

                                              3
26 Cal. 4th 181, 185.) Appellate courts may order correction of abstracts of judgment that
do not accurately reflect the sentencing court’s oral pronouncement. (Ibid.)
       Having undertaken an examination of the entire record, we find no other arguable
errors that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed. The trial court is ordered to correct the abstract of
judgment and the minute order to reflect the imposition of an $80 court operations fee, a
$60 criminal assessment fee, and a $30 collection fee, and to forward the new abstract of
judgment to the Department of Corrections and Rehabilitation.



                                                       NICHOLSON               , Acting P. J.



We concur:



      HULL                  , J.



      DUARTE                , J.




                                             4